PER CURIAM.
The judgment challenged upon this writ of error dismisses the complaint of the plaintiff in error, upon a general demurrer to the complaint and each cause of action set forth. The complaint alleges 30 causes of action, founded, respectively, upon bonds issued by the city of Superior, under the charter of 1889. Twenty-nine of the bonds described were for street improvements, issued under subchapter 16 of the charter (Raws Wis. 1889, p. 407, c. 153), and the thirtieth alleged cause of action described a sewer improvement bond, issued under subchapter 18 (Raw,s Wis. 1889, p. 415, c. 152). Each of the 29 first-mentioned causes of action is ruled by the opinion of this court in White River Savings Bank v. City of Superior (No. 1,196) 148 Eed. 1, handed down herewith, and demurrer was rightly sustained to each thereof. The thirtieth cause of action is within the rule of City of Superior v. Marble Savings Bank (No. 1,204) 148 Eed. 7, also decided herewith, and, under the authority of that case, the ruling upon general demurrer was erroneous.
The judgment is reversed accordingly, and the cause remanded for further proceedings in conformity with this opinion.